5 N.Y.3d 844 (2005)
840 N.E.2d 114
806 N.Y.S.2d 145
DANIEL B. PRIMEAU, Appellant,
v.
TOWN OF AMHERST et al., Respondents.
Court of Appeals of the State of New York.
Decided October 27, 2005.
*845 Webster Szanyi LLP, Buffalo (Kevin A. Szanyi of counsel), for appellant.
De Marie & Schoenborn, P.C., Buffalo (Joseph De Marie of counsel), for respondents.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
The Appellate Division correctly concluded that "there is no valid line of reasoning and permissible inferences to support the *846 jury's finding that [the snowplow driver] acted with reckless disregard for the safety of others." The record is devoid of evidence supporting the verdict finding defendant driver guilty of operating a snowplow recklessly within the meaning of Vehicle and Traffic Law § 1103 (b) (see Riley v County of Broome, 95 NY2d 455, 465-466 [2000]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.